Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JEFFREY G. RAFF                                     GREGORY F. ZOELLER
Deputy Public Defender                              Attorney General of Indiana
Fort Wayne, Indiana
                                                    RICHARD C. WEBSTER
                                                    Deputy Attorney General

                                                                                  FILED
                                                    Indianapolis, Indiana

                                                                              May 17 2012, 9:27 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                      CLERK
                                                                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




JOHN F. FYOCK,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 02A03-1109-CR-00421
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Wendy W. Davis, Judge
                             Cause No. 02D05-1010-FB-184



                                           May 17, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       John F. Fyock was convicted of four counts of dealing in a schedule I, II or III

controlled substance,1 each as a Class B Felony. He was sentenced to twenty years each for

Counts I, II, and IV and ten years for Count III with all sentences to run concurrently. He

appeals and raises the following restated issues:

                 I.     Whether the evidence was insufficient to support his conviction.

                 II.    Whether the sentence was inappropriate in light of the nature of his

                        offenses and the character of the offender.

       We affirm.

                          FACTS AND PROCEDURAL HISTORY

       Douglas Holliday (“Holliday”) was a confidential informant making drug purchases

for the Fort Wayne Police Department (“FWPD”). Holliday knew Fyock and had previously

purchased narcotics from him. On September 17, 2010, the FWPD arranged a controlled buy

of narcotics between Holliday and Fyock. That day, Fyock sold heroin and methadone to

Holliday for $75. On September 23, 2010, the FWPD arranged another controlled buy

between Holliday and Fyock. Fyock sold heroin and methadone to Holliday for $100.

       The State charged Fyock with four counts of dealing in a schedule I, II, or III

controlled substance. Holliday testified regarding the drug transactions, and the jury found

Fyock guilty of all counts. At Fyock’s sentencing hearing, the trial court found that Fyock

sold Holliday the narcotics while he was on parole and that Fyock’s criminal history

contained seven prior misdemeanor convictions, thirteen prior felony convictions, one


       1
           See Ind. Code § 35-48-4-2.

                                                2
revocation of misdemeanor probation, one revocation of felony probation, and three parole

violations. No mitigating factors were found. The trial court sentenced Fyock to the

maximum of twenty years each for Counts I, II, and IV, and to ten years for Count III and

ordered that the sentences be served concurrently, for an aggregate sentence of twenty years.

Fyock now appeals.

                             DISCUSSION AND DECISION

                            I. Evidence Supporting Convictions

       When reviewing a claim of sufficiency of the evidence, “we do not reweigh the

evidence or judge the credibility of the witnesses.” Hundley v. State, 951 N.E.2d 575, 579

(Ind. Ct. App. 2011). We consider only whether “the probative evidence and reasonable

inferences drawn from the evidence could have allowed a reasonable trier of fact to find the

defendant guilty beyond a reasonable doubt.” McHenry v. State, 820 N.E.2d 124, 126 (Ind.

2005) (citation omitted).

       Fyock claims that the evidence is insufficient to support his convictions because

Holliday was not a credible witness. Holliday was a drug user and had much to gain as a

confidential informant for the FWPD.

       Fyock’s argument asks this court to reweigh the evidence and the credibility of

Holliday, which we cannot do. Hundley, 951 N.E.2d at 579. It is the function of the jury to

“resolve conflicts in testimony and to determine the weight of the evidence and the credibility

of the witnesses.” Maxwell v. State, 731 N.E.2d 459, 462 (Ind. Ct. App. 2000). The jury

may believe or disbelieve witnesses as it sees fit. Mishler v. State, 894 N.E.2d 1095, 1102


                                              3
(Ind. Ct. App. 2008). Holliday testified at trial regarding the drug transactions. The jury

determined beyond a reasonable doubt from the evidence presented to them at trial that

Fyock committed the crimes with which he was charged. We will not disturb the jury’s

decision.

                                        II. Sentencing

       “This court has authority to revise a sentence ‘if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.’” Spitler v. State, 908 N.E.2d 694, 696 (Ind. Ct.

App. 2009) (quoting Ind. Appellate Rule 7(B)), trans. denied. “Although Indiana Appellate

Rule 7(B) does not require us to be ‘extremely’ deferential to a trial court’s sentencing

decision, we still must give due consideration to that decision.” Patterson v. State, 909

N.E.2d 1058, 1062-63 (Ind. Ct. App. 2009) (quoting Rutherford v. State, 866 N.E.2d 867,

873 (Ind. Ct. App. 2007)). We understand and recognize the unique perspective a trial court

brings to its sentencing decisions. Id. at 1063. The defendant bears the burden of persuading

this court that his sentence is inappropriate. Id.

       Fyock argues that the nature of the offense does not justify the maximum sentence of

twenty years for three of his four convictions because Holliday and Fyock were both drug

users and the transactions between them involved a small sum of money. Fyock’s arguments

provide unpersuasive mitigating factors for revising his sentence in light of the nature of the

offense. Fyock engaged in the sale of heroin and methadone for profit and did so while he

was on parole. Additionally, Fyock has conceded that his criminal history precludes a


                                                4
sentence revision based on the character of the offender. Appellant’s Br. at 7. Fyock’s seven

prior misdemeanor convictions and thirteen prior felony convictions, among many other

infractions, weigh heavily against revision of his sentence. Fyock has not met his burden,

and we therefore conclude that his sentence was not inappropriate in light of the nature of the

offense and character of the offender.

       Affirmed.

BAKER, J., and BROWN, J., concur.




                                              5